UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4558


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HEYDAR SADEGHI, a/k/a Heydar ‘Ed’ Sadeghi, a/k/a Aeydar
Zadeghi, a/k/a Heidar Sadeghi, a/k/a Mir Goharbar, a/k/a Mir
Sadegh Goharbar,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cr-00070-JCC-1)


Submitted:   December 7, 2011              Decided:   Decemer 22, 2011


Before AGEE and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Kevin R. Brehm, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.     Ryan Scott Faulconer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Heydar        Sadeghi       pled       guilty,     pursuant          to     a     plea

agreement,      to    mail       fraud    in     violation      of     18    U.S.C.       §     1341

(2006).       The district court sentenced Sadeghi to five years’

probation.      On appeal, Sadeghi’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that he

could identify no meritorious issues for appeal, but questioning

whether Sadeghi knowingly and intelligently waived his right to

appeal.     The Government moved to dismiss the appeal as barred by

Sadeghi’s waiver of the right to appeal included in the plea

agreement.

              We review de novo whether a defendant has effectively

waived his right to appeal.                     United States v. Marin, 961 F.2d
493, 496 (4th Cir. 1992).                      An appellate waiver must be “the

result of a knowing and intelligent decision to forgo the right

to appeal.”          United States v. Broughton-Jones, 71 F.3d 1143,

1146   (4th    Cir.        1995)   (internal          quotation       marks       and    citation

omitted).        To        determine      whether         a   waiver        is    knowing        and

intelligent,         we    examine       “the    totality       of    the        circumstances,

including the experience and the conduct of the accused, as well

as the accused’s educational background and experience with the

terms of the plea agreement.”                        United States v. General, 278
F.3d 389,    400        (4th   Cir.    2002)       (internal       quotation          marks    and

citation      omitted).          Generally,          if   a   court    fully       questions       a

                                                 2
defendant regarding the waiver of his right to appeal during the

Rule    11    colloquy,          the   waiver        is   both    valid    and    enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

However, this court will “refuse to enforce an otherwise valid

waiver if to do so would result in a miscarriage of justice.”

Id. (internal quotation                 marks and citation omitted).

               In the plea agreement, Sadeghi agreed to waive the

right to “appeal the conviction and any sentence imposed within

the statutory maximum . . . on any ground whatsoever.”                                       Upon

review of the plea agreement and the transcript of the Fed. R.

Crim.    P.    11     hearing,         we    conclude      that    Sadeghi       knowingly    and

voluntarily waived his right to appeal and that Sadeghi does not

seek to raise on appeal any issue outside the compass of his

waiver       of     appellate          rights.            Accordingly,       we     grant    the

Government’s motion to dismiss Sadeghi’s appeal as to all issues

except       those,       such    as    ineffective        assistance        of   counsel     and

prosecutorial misconduct, that we deem exempt from even valid

waivers of appellate rights.

               Although          Sadeghi       waived      his     right     to    appeal     his

conviction          and    any    within-Guidelines              sentence,    his    appellate

waiver       does    not     preclude         this    court’s      Anders    review    of     the

record for any potentially meritorious issues outside the scope

of   Sadeghi’s            appellate         waiver.        We    have     found    none.      We

therefore affirm Sadeghi’s conviction and sentence to the extent

                                                  3
our   obligation   pursuant   to    Anders   extends     to   matters    not

precluded by the appellate waiver provision of Sadeghi’s plea

agreement.

          This court requires that counsel inform Sadeghi, in

writing, of the right to petition to the Supreme Court of the

United States for further review.        If Sadeghi requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this Court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Sadeghi.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before    the    court   and

argument would not aid the decisional process.



                                                       AFFIRMED IN PART;
                                                       DISMISSED IN PART




                                    4